DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 7, 2022 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 1-8 have been previously cancelled. Claims 9-10, 21-28 have been cancelled based on the current amendment. Claims 11-20, 29-30 are currently pending in the application and are considered in this Office action, with claims 11, 15-19 amended, and new claims 29-30 added.
The objection of claims 18 and 19 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 15, 18-19 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-17, 20, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupnow (US 2015/0033805 A1, cited in IDS), hereinafter Rupnow in view of Lincoln et al. (US 5,765,403, cited in IDS), hereinafter Lincoln.
Regarding claim 11, Rupnow discloses a laundry system (Fig. 2) comprising a wash drum (1); a water fill line (15) in fluid communication with the wash drum (1) to deliver water (from 14); a chemical line (2) in fluid communication with the wash drum (1) to deliver chemicals (supplied from 9); gas generators (25) configured to generate gas for introduction into the water fill line (15) and the chemical line (between 4 and 2); a first introducer (venturi 23) coupled to the chemical line (2) upstream of the wash drum (1) along the chemical line (2), a second introducer (23) coupled to the water fill line (15), and configured to introduce gas into the water fill line (Fig. 2). The introducers (venturi 23) disclosed by Rupnow are configured to introduce the gas generated by the gas generators into the wash drum at any time when water flows though the corresponding lines. 
Rupnow discloses a controller configured to control the gas generators (e.g. controlling water flow via valves and pumps, paras 16, 18, and switching gas generators on via flow switch or when flow is sensed via flow sensor, paras 30, 37, 44-45), that the controller controls the gas generator such that the gas (ozone) is introduced when the water flows into the tub during initial filing (para 32), during wash cycle (para 33), or chemical filling (para 42), that the controller can be programmed to add gas either by timing a water solenoid valve to open and close, that a specific gas dosage amount can be applied for the individual wash step for each wash formula (paras 16 and 18), that the gas concentration in the wash drum may be maintained for various types of wash cycles throughout the cycle (para 44), that if the flow rate through chemical injection system the amount of gas injected by the gas introducer are known, the amount of gas can be calculated (para 45), that a feedback system sends an indication of the gas levels in the wash drum to the controller to allow the controller to determine the amount of gas needed to be added to the wash drum to bring the gas levels up to the appropriate concentration (para 45), and that the controller is configured to determine the precise control logic required to command the chemical/dummy pumps and/or water inlet to deliver the needed amount of gas to the wash drum to provide a thorough cleaning of wash loads by maintaining ozone levels through the wash cycle (para 45). The disclosed capability implicitly teaches that the controller is configured to control the gas generators such that the gas is introduced into the wash drum during each of a plurality of phases of a wash cycle to maintain the desired concentration during the wash cycle. 
In the embodiment disclosed by Rupnow in Fig. 2, the gas generator (25) is a dielectric corona discharge gas generator (para 38). However, Rupnow teaches an embodiment comprising a UV generator (Fig. 1), and teaches that the gas generator may be UV ozone/hydroxyl generator (e.g. para 13). The disclosed UV ozone/hydroxyl generator is configured to generate gas comprising ozone and hydroxyl radicals. Further, utilizing UV generators to generate hydroxyl gas is known in the art. Lincoln teaches that ozone is produced by exposing air to ultraviolet radiation that is produced by either a corona discharge or ultraviolet lamps, that the activated air containing ozone and in some cases hydrogen peroxide is mixed with the wash water to improve the cleaning of laundry and reduce or even eliminate the need for detergents (col. 1 lines 43-49). Lincoln further teaches a UV gas generator producing the ultraviolet radiation at wavelengths of 185 nm and 254 nm, and that the UV gas generator generates a plurality of oxygen bearing components, including hydroxyl gas (hydroxyl radical, e.g. Table 2, col. 5 lines 33-36). Lincoln further teaches that 184.9 nm UV light is known to cause formation of ozone (col. 5 lines 65-66), that 254 nm UV light causes photolysis of the ozone (col. 6 lines 5-6), that the ratio of ozone to hydroxyl is affected by the wavelength of the UV light and the humidity of air being irradiated (col. 6 lines 27-32), and that increased presence of hydroxyl radicals is preferred because of its higher cleaning efficiency (e.g. col. 6 lines 27-32).
 It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the UV generator in the system of Rupnow with capability to generate hydroxyl gas taught by Lincoln in order to to remove soil from the laundry. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better oxidize the dirt and other soil on the laundry and to clean more efficiently, and have a reasonable expectation of success because such UV generators are known in the art.
Rupnow discloses that the controller is configured to calculate the amount of gas (ozone) needed to be added to raise the gas level to an appropriate concentration in the wash system; to determine the precise control logic required to command the pumps and/or valves to deliver the needed amount of gas to the wash drum (para 45), and thus, it is implicitly configured to determine time needed for introduction of gas based on the flowrate and the amount of gas generated in order to maintain the predetermined concentration of the gas, and that the duration of the gas introduction determines amount of gas introduced into the tub to replenish gas level. Thus, Rupnow teaches that the duration of the gas introduction is a result effective variable. 
Lincoln further teaches that the preferred rate of injecting the activated air is a function of the size of the load of dry laundry, how dirty it is and the rate of the wash water flow (col. 6 lines 51-54), and that for example, the activated air can be generated and continuously injected into the wash water for 5 to 45 minutes (col. 7 lines 33-37). Thus, Lincoln teaches that the duration of the gas introduction is a result effective variable. Lincoln does not teach that that the gas is introduced for between 60 to 99 seconds. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to optimize the time duration of the hydroxyl radical introduction into the wash tub in in the laundry system of Rupnow and Lincoln, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B). The motivation for doing so would be to achieve the desired concentration of the hydroxyl radicals in the tub of the laundry system utilizing particular gas generators and gas introducers and the flow rate of water containing the activated gas, that is appropriate for the size of the tub, the size of the laundry, and the degree of contamination of the laundry.
Regarding claims 12-14, the recitation that the hydroxyl gas generator generates gas with a concentration of hydroxyl radicals of at least 800 ppm (claim 12), 900 ppm (claim 13), or 1000 ppm (claim 14) is interpreted as a recitation of the intended use of the claimed laundry system. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Further, Lincoln teaches that the UV gas generator generates gas with a concentration of hydroxyl radicals of 1.2% (6% x 20%, col. 5 lines 45-49, Table 2). The disclosed 1.2% content of the hydroxyl gas is equal to 12000 ppm (1ppm = 0.0001%). Thus, the hydroxyl laundry system disclosed by Rupnow modified with the UV generator of Lincoln is capable to generate gas with a concentration of hydroxyls of at least 800 ppm (claim 12), 900 ppm (claim 13) or 1000 ppm (claim 14).
Regarding claim 15, Rupnow discloses that the first introducer (23) is in fluid communication with the gas generator (25), is coupled to a flush manifold (7), is in fluid communication with the wash drum (1), and it is capable to introduce gas into the chemical line (e.g. Fig. 2, paras 39-40). In the laundry system of Rupnow and Lincoln, the first introducer is capable to introduce generated hydroxyl gas into the chemical line, as claimed. 
Regarding claim 16, Rupnow discloses that the first introducer (23) introduces gas downstream from a flush manifold (7) into chemical line (4, Fig. 2).
Regarding claim 17, Rupnow teaches that the first introducer may be situated upstream from the flush manifold (e.g. para 39). 
Regarding claim 20, the recitation that the wash cycle includes a wash phase, a rinse phase, and a spin phase is interpreted as a recitation of the intended use of the claimed laundry system. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Further, the recited washing cycle comprising the recited phases is widely used in commercially sold washing machines.
Regarding claim 29, Rupnow discloses a flush manifold (7) in the chemical line for preparing a mixture of chemicals and water (Fig. 2, para 34).
Regarding claim 30, Rupnow does not disclose a valve coupled to the chemical line between the first introducer and the flush manifold. Lincoln teaches a first introducer (20), a chemical line (172), a manifold (172 arranged between tub inlet 136 and the detergent metering arrangement 42, 44, 46), and a valve (168) coupled arranged between the first introducer (20) and the manifold (Fig. 2) for preventing backflow (col. 11 lines 6-12).  A manifold (172) between tub inlet (36) and the detergent metering arrangement (42, 44, 46) is interpreted as the claimed flush manifold for preparing a mixture of chemicals and water (from 54, 50), in the broadest reasonable interpretation.
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry system of Rupnow with the valve coupled to the chemical line between the first introducer and the flush manifold taught by Lincoln in order to control water flow through the chemical line. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to prevent backflow and have a reasonable expectation of success because such valve arrangement is known in the art.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupnow (US 2015/0033805 A1, cited in IDS), hereinafter Rupnow in view of Lincoln et al. (US 5,765,403, cited in IDS), hereinafter Lincoln in further view of Miller (US 2012/0231549 A1, cited in IDS), hereinafter Miller.
The reliance of Rupnow and Lincoln is set forth supra.
Regarding claims 18 and 19, Rupnow discloses that the controller is configured to maintain ozone concentration at 0.5 ppm, or 1 ppm, or 2 ppm, or at other concentrations (para 44). Rupnow does not disclose that the controller is configured to maintain hydroxyl radical concentration at 0.1-0.5 ppm (claim 18) or at 0.5 ppm (claim 19) throughout the wash cycle. Miller teaches that for ozone laundry cleaning, the actual active cleaning species is hydroxyl radicals which form from ozone (para 16), that detecting concentration of the hydroxyl radicals in the wash water allows to improve the consistency and effectiveness of the wash process (para 16), that the ozone laundry systems become very effective at cleaning linens once dissolved ozone concentrations reach 1.5 to 3.0 ppm (para 24). Lincoln teaches that ozone is less active than the hydroxyl radical (col. 2 line 37), and that the amount of activated air (i.e. rate of injection), and thus, the concentration of the hydroxyl radicals, can be set in accordance with the size of the load of laundry, and how dirty it is (col. 3 lines 59-62). Thus, the ozone concentration disclosed by Rupnow correlates with a similar or lower concentration of active hydroxyl species in the wash water. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the laundry system of Rupnow and Lincoln with the hydroxyl concentration teachings of Lincoln and Miller, such that the desired hydroxyl concentration is comparable or less than the ozone concentration disclosed by Rupnow, and can be further optimized for particular laundry washing conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to provide sufficient amount of active species, such as hydroxyl radicals, for a particular load size or soil level without generating extra amount of active radicals that can cause unwanted laundry deterioration and fading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711